DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicant’s amendments filed on 06/30/2022.
Applicant’s cancelation of claims 1-10 and 17 is acknowledged and require no further examining.  Claims 11-16 are pending and examined below.

Response to Arguments
The Amendments filed on 06/30/2022 have been entered.  Applicant’s cancelation of claims 1-10 and 17 is acknowledged and require no further examining.  Claims 11-16 are pending and examined below.

In response to the arguments of the rejections on the grounds of nonstatutory double patenting, in view of the filed terminal disclaimer, Examiner withdraws the double patenting rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Hueil et al. (7819296) modified references Richards et al. (4969591), and Knodel (8070036), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 11-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticiapted nor renders obvious the claimed invention.
The prior art reference Hueil et al. (7819296) discloses an end effector comprising: a housing defining a plurality of passageways and a lumen; a cartridge extending from the housing; a plurality of pushers; a drive member movable through the cartridge; and an actuation mechanism.
The prior art reference Richards et al. disclose a surgical stapling apparatus comprising a flexible member having a plurality of surgical fasteners.
The prior art reference Knodel disclose a surgical stapling apparatus comprising a flexible member that extends distally from a housing through a cartridge, curves around a pulley, and extends proximally towards the housing.
However, Hueil et al. in view of Richards et al., and Knodel is not found to disclose an end effector comprising: an elongate member releasably retaining a plurality of surgical fasteners; a plurality of pushers with posts; and a drive member, wherein the post is configured to engage a lateral surface of the drive member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 13, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731